ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-435, concluding that LARRY BRONSON of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1970, and who has been temporarily suspended from the practice of law since January 23, 2008, should be reprimanded for violating RPC 1.15(a) (maintaining personal funds in attorney *77trust account other than funds sufficiently reasonable to pay bank charges), RPC 1.15(d) (failure to comply with recordkeeping provisions of Rule 1:21-6), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that LARRY BRONSON is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Commit tee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.